Citation Nr: 1550272	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  15-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals status/post right knee total replacement.  

2.  Entitlement to an initial rating in excess of 20 percent for left knee traumatic degenerative joint disease (DJD).  

3.  Entitlement to an initial rating in excess of 10 percent for right knee traumatic DJD.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1957.  

As a procedural matter, following a January 2011 decision of the Oakland, California RO, the Veteran submitted a timely March 2011 notice of disagreement (NOD) regarding the initial ratings assigned for bilateral knee traumatic DJD.  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2015).  

Although the issues raised in the March 2011 NOD were not certified to the Board on appeal, the Board will address them for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record that an SOC has yet been issued addressing those issues.  Therefore, the issues of entitlement to initial ratings in excess of 20 percent for left knee traumatic DJD and in excess of 10 percent for right knee traumatic DJD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

Additionally, the certified issues regarding status/post right knee total replacement and entitlement to a TDIU are also addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

Although the Board regrets the additional delay, a remand is necessary in order to afford the Veteran a current VA examination regarding his residuals status post right knee total replacement, to readjudicate the intertwined issue of entitlement to a TDIU rating, and to issue an SOC regarding the claims of entitlement to increased initial ratings for his bilateral knee traumatic DJD.

With respect to the right knee replacement, the Veteran has not been afforded a knee examination following his right knee total replacement surgery in April 2012.  Moreover, the most recent knee examination was conducted in May 2011, nearly a year prior to his right knee replacement surgery.  Given that the most recent VA knee examination of record was conducted over four years ago, and because a VA examination has not been conducted following his right knee total replacement surgery, an updated examination is needed.  

With respect to the claims for bilateral knee DJD, the Veteran submitted a timely NOD regarding the initial ratings assigned for his bilateral knee traumatic DJD but to date no SOC has been issued.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

With respect to the claim for TDIU, this issue is inextricably intertwined with the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Therefore, this issue should be reconsidered in light of the outcome of the others.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the current severity, manifestations, and effects of the residuals of a status/post right knee total replacement.  The examiner must review the claims file in conjunction with the examination.  The examiner should clearly document any functional impairment as a result of the right knee residuals.  

2.  Issue an SOC addressing the issues of entitlement to initial ratings in excess of 20 percent for left knee traumatic DJD and in excess of 10 percent for right knee traumatic DJD.  The Veteran and his attorney must be advised of the time limit in which he may file a substantive appeal.  If, and only if, he timely perfects an appeal as to these issues, return the matter to the Board for further appellate consideration.  

3.  Readjudicate the issues of entitlement to a rating in excess of 30 percent for residuals status post right knee total replacement and entitlement to a TDIU in light of the evidence of record, to include any development undertaken as a result of this remand.  

If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney, and allow a reasonable opportunity to respond before returning the matters to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

